Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is made and entered into as of the 21st day of July, 2016, by
and among FRANKLIN STREET PROPERTIES CORP. (the “Borrower”), each Lender that is
a signatory hereto, and BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as Lender, as Administrative Agent (“Administrative Agent”) for itself
and the other lenders party to the Credit Agreemfent (hereinafter defined) from
time to time, Swing Line Lender and L/C Issuer.  Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

WHEREAS, the Borrowers, the Administrative Agent and certain Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of
October 29, 2014 (the “Original A&R Credit Agreement”) pursuant to which the
Lenders party to the Original A&R Credit Agreement have extended credit to the
Borrowers on the terms set forth therein;

 

WHEREAS, the Borrowers have requested, and the Administrative Agent and the
Lenders have agreed, to extend the Term Loan Maturity Date and to modify certain
of the financial covenants in the Original A&R Credit Agreement.  The Original
A&R Credit Agreement as amended by this First Amendment is referred to herein as
the “Credit Agreement.”

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Definition of “Arranger”.  Section 1.01
of the Original A&R Credit Agreement is hereby amended by deleting the
definition of “Arranger” appearing therein and replacing it with the following
definition:

 

““Arranger” means MLPF&S (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as sole lead arranger and sole bookrunner.”

 

2.                                      Definition of “BMO Loan Documents”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “BMO Loan Documents” appearing therein and replacing it with
the following definition:

 

“BMO Loan Documents” means that certain Credit Agreement dated as of October 29,
2014, as amended from time to time, by and among, inter alia, Borrower and Bank
of Montreal and the documents, instruments and agreements in connection
therewith.

 

--------------------------------------------------------------------------------


 

3.                                      Definition of “Change of Control”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Change of Control” appearing therein and replacing it with
the following definition:

 

““Change of Control” means: (a) an event or series of related events by which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

(b) an event or series of events by which during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (in each case, such approval either by a specific vote or by approval of
the Borrower’s proxy statement in which such member was named as a nominee for
election as a director).”

 

4.                                      Definition of “Defaulting Lender”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Defaulting Lender” appearing therein and replacing it with
the following definition:

 

““Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any

 

2

--------------------------------------------------------------------------------


 

applicable default, shall be specifically identified in writing) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations (unless such
writing states that such position is based on such Lender’s determination that a
condition precedent to funding in Section 4.02 (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing) cannot be satisfied), (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.”

 

5.                                      Definition of “EBITDA”.  Section 1.01 of
the Original A&R Credit Agreement is hereby amended by deleting the definition
of “EBITDA” appearing therein and replacing it with the following definition:

 

““EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses and Hedge Ineffectiveness for such period (but including
syndication fees), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (plus, amortization of deferred financing
costs, to the extent included in the determination of Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization, all
determined in

 

3

--------------------------------------------------------------------------------


 

accordance with GAAP for the prior quarter annualized plus (c) the Consolidated
Parties’ Equity Percentage of the above attributable to Unconsolidated
Affiliates.”

 

6.                                      Definition of “Eurodollar Base Rate”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Eurodollar Base Rate” within the definition of Eurodollar
Rate appearing therein and replacing it with the following definition:

 

““Eurodollar Base Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Committed Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)                                 for any interest calculation with respect to
a Base Rate Committed Loan on any date, the rate per annum equal to LIBOR, at or
about 11:00 a.m., London time determined two London Banking Days prior to such
date for U.S. Dollar deposits with a term of one month commencing that day; and

 

(c)                                  if the Eurodollar Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.”

 

7.                                      Definition of “Fee Letter”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Fee Letter” appearing therein and replacing it with the
following definition:

 

““Fee Letter” means the letter agreement, dated June 10, 2016, among Borrower,
Administrative Agent and Arranger as amended or supplemented from time to time.”

 

8.                                      Definition of “Indebtedness”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Indebtedness” appearing therein and replacing it with the
following definition:

 

4

--------------------------------------------------------------------------------


 

““Indebtedness” means, without duplication, all obligations of the following
types:

 

a)                                     all obligations for borrowed money and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

b)                                     all direct or contingent obligations
under letters of credit (including standby and commercial), bankers’ acceptances
and similar instruments (including bank guaranties, surety bonds, comfort
letters, keep-well agreements and capital maintenance agreements) to the extent
such instruments or agreements support financial, rather than performance,
obligations;

 

c)                                      any net obligation under any Swap
Contract, the amount of which on any date shall be deemed to be the Swap
Termination Value thereof as of such date;

 

d)                                     all obligations to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);

 

e)                                      any capital lease or Synthetic Lease
Obligation, the amount of which as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date;

 

f)                                       all obligations to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, provided, the foregoing shall be
excluded from Indebtedness if the obligation is neither scheduled nor permitted
to become due and payable on or prior to the date on which the Obligations are
scheduled to be due and payable in full; and

 

g)                                      without duplication, all Guarantees in
respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness.  Indebtedness shall not include the Indebtedness of
Sponsored REITs or the value of Hedge Ineffectiveness.”

 

9.                                      Definition of “Net Operating Income” or
“NOI”.  Section 1.01 of the Original A&R Credit Agreement is hereby amended by
deleting the definition of “Net

 

5

--------------------------------------------------------------------------------


 

Operating Agreement” or “NOI” appearing therein and replacing it with the
following definition:

 

““Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of Borrower
for which financial information has been, or simultaneously with such
determination will be, delivered to the Administrative Agent, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received or earned in the ordinary course
from such Property (including, without limitation, (i) revenues from the
straight-lining of rents; and (ii) proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid, excluding interest and Hedge
Ineffectiveness, and inclusive of an appropriate accrual for expenses related to
the ownership, operation or maintenance of such Property during the respective
period, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, as applicable, but
specifically excluding general overhead expenses of the Borrower or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) without duplication an
imputed management fee in the amount of 3% of the gross revenues for such
Property for such period.”

 

10.                               Definition of “Tangible Net Worth”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Tangible Net Worth” appearing therein and replacing it with
the following definition:

 

““Tangible Net Worth” means, for the Consolidated Parties, as of the most
recently ended fiscal quarter of Borrower, the excess of Total Assets over Total
Liabilities, and less the sum of:

 

a)                                     the total book value of all assets of the
Consolidated Parties properly classified as Intangible Assets; plus

 

b)                                     all amounts representing any write-up in
the book value of any assets of the Consolidated Parties resulting from a
revaluation thereof subsequent to the balance sheet date; plus

 

c)                                      to the extent otherwise includable in
the computation of Tangible Net Worth, any subscriptions receivable.

 

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value and Hedge Ineffectiveness.”

 

6

--------------------------------------------------------------------------------


 

11.                               Definition of “Term Loan Maturity Date”. 
Section 1.01 of the Original A&R Credit Agreement is hereby amended by deleting
the definition of “Term Loan Maturity Date” appearing therein and replacing it
with the following definition:

 

““Term Loan Maturity Date” means September 27, 2021.”

 

12.                               Section 1.01.  Section 1.01 of the Original
A&R Credit Agreement is hereby supplemented by adding the following definitions
in alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.”

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.”

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

“Embedded Derivative” is in the definition of Eurodollar Rate that states “if
the Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement”.  The Embedded Derivative resulted in Hedge
Ineffectiveness, which is calculated quarterly.”

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

7

--------------------------------------------------------------------------------


 

“Hedge Ineffectiveness” means any amount recorded as hedge ineffectiveness in
accordance with ASC 815 under GAAP related to the Loan and any Swap Contract.

 

“Significant Acquisition” means an acquisition (in one transaction or a series
of related transactions) of (i) one or more entities (excluding Sponsored REITS)
for a purchase price in excess of 10% of Total Asset Value as of the last day
for which financial statements were delivered under Section 6.01(a) or 6.01(b),
or (ii) one or more properties for an amount in excess of 10% of Total Asset
Value as of the last day for which financial statements were delivered under
Section 6.01(a) or 6.01(b).”

 

“UK Bribery Act 2010” means an Act of the Parliament of the United Kingdom that
covers the criminal law relating to bribery.”

 

“United States Foreign Corrupt Practices Act of 1977 means the act codified at
15 U.S.C. Section 78dd-1 et seq.”

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

13.                               Section 2.16.  Section 2.16 of the Original
A&R Credit Agreement is hereby deleted in its entirety and the following
Section 2.16 is replaced therefor:

 

a)                                     Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time request an increase in
the Aggregate Commitments by an amount (for all such requests, in the aggregate)
not exceeding $350,000,000; provided that (I) any such request for an increase
shall be in a minimum amount of $25,000,000, and (II) the Borrower may make a
maximum of three (3) such requests.  Any increases to the Aggregate Commitments
may take the form of an increase in the Revolving Loan Commitments or an
increase in the Term Loan Commitments, including as one or more additional Term
Loan tranches.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).  Any
increase of the Aggregate Commitments pursuant to this Section 2.16 shall be
subject to the agreement of one or more Lenders or Eligible Assignees (who may
or may not then be a Lender hereunder) to provide such increased Commitments
pursuant to the terms hereof. Any additional term loans (“Incremental Term
Loans”) made pursuant to any increase in the Term Loan Commitments shall be made
on the same terms (including, without limitation, interest terms, payment terms
and maturity terms),

 

8

--------------------------------------------------------------------------------


 

and shall be subject to the same conditions as the existing Term Loans (it being
understood that customary arrangement or commitment fees payable to one or more
arrangers (or their affiliates) or one or more of the Lenders making Incremental
Term Loans (each an “Increasing Term Lender”), as the case may be, may be
different than those paid with respect to the Lenders under the Term Loan on or
prior to the Closing Date or with respect to any other Increasing Term Lender in
connection with any other increase in the Term Loan Commitments pursuant to this
Section 2.16); provided, however, that at the election of the Borrower the
Incremental Term Loans may be implemented through additional new tranches of
term loans (instead of being implemented as an increase in the existing Term
Loan) with (i) a final maturity date occurring on or later than the Maturity
Date for the existing Term Loan, (ii) the same or a longer weighted average life
to maturity of such Incremental Term Loans than the weighted average life to
maturity of the existing Term Loan, (iii) interest rates and fees applicable to
such Incremental Term Loans determined by the Borrower and the Increasing Term
Lenders, and/or (iv) with such other changes as may be approved by the
Administrative Agent.

 

b)                                     Lender Elections to Increase.  Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

c)                                      Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld, conditioned or delayed), the Borrower and/or
MLPF&S may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Borrower, Administrative Agent and their respective counsel.  Arranger shall use
its best efforts to procure such additional or increased Commitments, and
facilitate such increase in the Aggregate Commitments, and Borrower shall
reasonably cooperate with Arranger to obtain new Commitments to support any such
increase in the Aggregate Commitments, provided that Borrower will coordinate
all such efforts (including, without limitation, any communications (written,
electronic or oral) with any prospective lending source) through the Arranger. 
In no event shall any Lender be obligated to provide an additional Commitment.

 

d)                                     Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly

 

9

--------------------------------------------------------------------------------


 

notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

e)                                      Conditions to Effectiveness of
Increase.  As a condition precedent to such increase, the Borrower shall deliver
to the Administrative Agent a certificate of Borrower dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer (i) certifying and attaching the resolutions adopted by Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (2) except that for purposes of this Section 2.16,
(x) the representations and warranties contained in subsections (a), (b) and
(c) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01; and
(y) the representations and warranties contained in Section 5.13(a) shall be
deemed to refer to the most recent update to Schedule 5.13(a) furnished pursuant
to Section 6.02(a)(ii) and shall be true and correct in all material respects as
of the effective date of such update, (z) the representations and warranties
contained in the first and second sentences of Section 5.21 shall be deemed to
refer to the most recent update to Schedule 5.21 furnished pursuant to
Section 6.02(a)(i), and shall be true and correct in all material respects as of
the effective date of such update, and (B) no Default or Event of Default
exists. The Applicable Percentages of the Lenders shall be recalculated
concurrently with the effectiveness of any increase in the Aggregate Commitments
pursuant to this Section 2.16.

 

f)                                       Conflicting Provisions.  This
Section shall supersede any provisions in Section 10.01 to the contrary. 
Without limiting the foregoing, an increase in Aggregate Commitments pursuant to
this Section 2.16 and any amendments to this Agreement made to evidence such
increase shall not require the consent of any Lender not participating in such
increase.

 

14.                               Section 3.01.  Section 3.01(e) of the Original
A&R Credit Agreement is hereby amended by adding the following to the end of the
final paragraph of Section 3.01(e):

 

“For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of that certain First Amendment to this Agreement, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).”

 

10

--------------------------------------------------------------------------------


 

15.                               Section 5.  Section 5 of the Original A&R
Credit Agreement is hereby amended by adding the following sections in numerical
order at the end of Section 5.21:

 

“5.22                 Anti-Corruption Laws.  To the best of the Borrower’s
knowledge after due diligence, the Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other applicable jurisdictions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.”

 

“5.23                 EEA Financial Institutions.  None of the Borrower nor any
Subsidiary Guarantor is an EEA Financial Institution.”

 

16.                               Section 6.  Section 6 of the Original A&R
Credit Agreement is hereby amended by adding the following section in numerical
order at the end of Section 6.16:

 

“6.17.               Anti-Corruption Laws.  Conduct its businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other applicable
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.”

 

17.                               Section 7.  Section 7 of the Original A&R
Credit Agreement is hereby amended by adding the following section in numerical
order at the end of Section 7.16:

 

“7.17.               Anti-Corruption Laws.  Directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other applicable jurisdictions.”

 

18.                               Section 7.11.  Section 7.11 of the Original
A&R Credit Agreement is hereby amended by deleting Section 7.11 appearing
therein and replacing it with the following Section 7.11:

 

“7.11                 Financial Covenants.  Fail, at any time, to comply with
any of the following financial covenants on a consolidated basis provided that
such covenants shall be calculated as of the last day of a calendar quarter:

 

a.                                      Minimum Tangible Net Worth.  Borrower
shall maintain a Tangible Net Worth equal to or in excess of $682,422,341 plus
seventy-five percent (75%) of the aggregate net proceeds received by Borrower in
connection with any offering of stock or other equity in the Borrower after the
date of this First Amendment.

 

b.                                      Maximum Leverage Ratio.  Borrower shall
not permit the ratio of Total Indebtedness to Total Asset Value to exceed
0.60:1.0, to be increased at the election of the Borrower a maximum of one time
per fiscal year to

 

11

--------------------------------------------------------------------------------


 

0.65 to 1.0 commencing on the date on which a Significant Acquisition occurs and
continuing for the succeeding two full fiscal quarters thereafter.

 

c.                                       Maximum Secured Leverage Ratio. 
Borrower shall not permit the ratio of Total Secured Indebtedness (excluding the
Credit Extensions) to Total Asset Value to exceed 0.30:1.0.

 

d.                                      Minimum Fixed Charge Coverage Ratio. 
Borrower shall not permit the ratio of Adjusted EBITDA to Fixed Charges to be
less than 1.50:1.0.

 

e.                                       Maximum Unencumbered Leverage Ratio. 
Borrower shall not permit the ratio of Unsecured Indebtedness to Unencumbered
Asset Value to exceed 0.60:1.0, to be increased at the election of the Borrower
a maximum of one time per fiscal year to 0.65 to 1.0 commencing on the date on
which a Significant Acquisition occurs and continuing for the succeeding two
full fiscal quarters thereafter.

 

f.                                        Minimum Unsecured Interest Coverage. 
Borrower shall not permit the ratio of Unencumbered NOI to the Interest Expense
from the Eligible Unencumbered Property Pool to be less than 1.75:1.0.  For the
purpose of calculating NOI for this covenant 7.11(f), items (a)-(d) of the
definition of Net Operating Income shall be adjusted to (i) exclude the amount
attributable to the Properties disposed of during such fiscal quarter and
(ii) adjust the amount attributable to Properties owned less than a full fiscal
quarter so that such amount is grossed up as if the Property had been owned for
the entire fiscal quarter.

 

g.                                       Dividends and Distributions.  To the
extent an Event of Default exists or would result therefrom, Borrower shall not
make Restricted Payments and no Subsidiary shall make any Restricted Payments to
any Person other than Borrower or a Subsidiary of Borrower.

 

h.                                      Investments.  Borrower shall not permit
the aggregate value of the following items of all Consolidated Parties to exceed
ten percent (10%) of Total Asset Value: (A) the total cost budget of Projects
Under Development; plus (B) the cost value of all undeveloped holdings (raw land
or land which is not otherwise an operating property other than any properties
determined to be Projects Under Development) determined in accordance with GAAP;
plus (C) the value of all Joint Venture Projects plus, without duplication, the
cost-basis value of the Consolidated Parties’ investment in Joint Ventures (in
each case taking into account the Consolidated Parties’ Equity Percentage
thereof); plus (D) the value of Securities Holdings held by the Consolidated
Parties; plus (E) the value of all Mortgages (excluding loans to Sponsored
REITS) held by the Consolidated Parties; plus (F) the value of all foreign
investments held by the Consolidated Parties.

 

12

--------------------------------------------------------------------------------


 

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are secured by Cash Collateral by a Consolidated Party shall
not be deemed to be secured by a mortgage, deed of trust, lien, pledge,
encumbrance or other security agreement.”

 

19.                               Section 9.06(a).  Section 9.06(a) of the
Original A&R Credit Agreement is hereby amended by deleting the last sentence of
such section and replacing it with the following:

 

“After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.”

 

20.                               Section 10.  Section 10 of the Original A&R
Credit Agreement is hereby amended by adding the following section in numerical
order at the end of Section 10.21:

 

“10.22                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Solely to the extent any Lender or L/C Issuer that is
an EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or L/C Issuer that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution;

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

(c)                                  Borrower may release and/or forgive all or
any portion of any liability of an EEA Financial Institution.

 

21.                               Exhibit E.  Exhibit E of the Original A&R
Credit Agreement is hereby deleted and the Exhibit E attached hereto is
substituted therefor.

 

22.                               Schedule 2.01(b).  Schedule 2.01(b) of the
Original A&R Credit Agreement is hereby deleted and the Schedule
2.01(b) attached hereto is substituted therefor

 

23.                               No Waiver.  Nothing contained herein shall be
deemed to (i) constitute a waiver of any Default or Event of Default that may
heretofore or hereafter occur or have occurred and be continuing or, except as
expressly provided herein, to otherwise modify any provision of the Original A&R
Credit Agreement, or (ii) give rise to any defenses or counterclaims to
Administrative Agent’s or any of the Lenders’ right to compel payment of the
Obligations when due or to otherwise enforce their respective rights and
remedies under the Credit Agreement and the other Loan Documents.

 

24.                               Conditions to Effectiveness.  This First
Amendment shall become effective as of the date (the “Effective Date”) when each
of the following conditions is met:

 

(a)                                 receipt by the Administrative Agent of this
First Amendment duly and properly authorized, executed and delivered by the
Borrower and the Lenders;

 

(b)                                 receipt by the Administrative Agent of a
certificate dated as of the date hereof signed by a Responsible Officer of
Borrower certifying that, before and after giving effect to the First Amendment,
(I) the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and
(ii) that (1) the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and (2) the representations and warranties contained in
Section 5.13(a) shall be deemed to refer to the most recent update to Schedule
5.13(a) furnished pursuant to Section 6.02(a)(ii), and shall be true and correct
in all

 

14

--------------------------------------------------------------------------------


 

material respects as of the effective date of such update, and (3) the
representations and warranties contained in the first and second sentences of
Section 5.21 shall be deemed to refer to the most recent update to Schedule 5.21
furnished pursuant to Section 6.02(a)(i), and shall be true and correct in all
material respects as of the effective date of such update, and (II) no Default
or Event of Default exists; and

 

(c)                                  payment of any costs and expenses due to
the Administrative Agent or the Lenders, including all of the Administrative
Agent’s reasonable legal fees and expenses incurred in connection with the
preparation and negotiation of this First Amendment.

 

25.                               Representations and Warranties.  The Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                 The execution, delivery and performance by
Borrower of this First Amendment, has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of Borrower’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
Borrower is a party or affecting Borrower or the properties of Borrower or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which Borrower or its property
is subject; or (c) violate any Law.

 

(b)                                 This First Amendment has been duly executed
and delivered by Borrower. This First Amendment constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

(c)                                  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under the Original A&R Credit Agreement as amended by
this First Amendment, except where such approval, consent, exemption,
authorization, action, notice or filing has been obtained or made, and except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 There shall not have occurred since
December 31, 2015 any event or condition that has had or would be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect, as determined by Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

26.                               Ratification, etc.  Except as expressly
amended hereby, the Original A&R Credit Agreement, the other Loan Documents and
all documents, instruments and agreements related thereto are hereby ratified
and confirmed in all respects and shall continue in full force and effect.  This
First Amendment and the Original A&R Credit Agreement shall hereafter be read
and construed together as a single document, and all references in the Credit
Agreement, any other Loan Document or any agreement or instrument related to the
Credit Agreement shall hereafter refer to the Original A&R Credit Agreement as
amended by this First Amendment.

 

27.                               GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

28.                               Counterparts.  This First Amendment may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which counterparts taken together shall be deemed to
constitute one and the same instrument.  Any counterpart signed by all parties
may be introduced into evidence in any action or proceeding without having to
produce or account for the other counterparts.  Likewise, the existence of this
First Amendment may be established by the introduction into evidence of
counterparts that are separately signed, provided they are otherwise identical
in all material respects.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Second Amended and Restated Credit Agreement as of the date first
set forth above.

 

 

LENDERS/AGENT:

BANK OF AMERICA, N.A.,

 

individually in its capacity as Administrative Agent

 

 

 

 

 

By:

/s/ Henry Pennell

 

Name:

Henry Pennell

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

individually in its capacity as a Lender, L/C Issuer

 

and Swing Line Lender

 

 

 

 

 

By:

/s/ Oltiana M. Pappas

 

Name:

Oltiana M. Pappas

 

Title:

Senior Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, individually in its capacity as a Lender and Syndication Agent

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, NATIONAL ASSOCIATION, individually in its capacity as a Lender
and Syndication Agent

 

 

 

 

 

By:

/s/ Kerri Colwell

 

Name:

Kerri Colwell

 

Title:

SVP

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, individually in its capacity as a Lender and Syndication Agent

 

 

 

 

 

By:

/s/ Lloyd Baron

 

Name:

Lloyd Baron

 

Title:

Director

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

individually in its capacity as a Lender and Documentation Agent

 

 

 

 

 

By:

/s/ Michelle Gouin

 

Name:

Michelle Gouin

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

U. S. BANK NATIONAL ASSOCIATION,

 

individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Michael E. Hussey

 

Name:

Michael E. Hussey

 

Title:

Senior Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

individually in its capacity as a Lender

 

 

 

By:

/s/ Chom Young Song

 

Name:

Chom Young Song

 

Title:

VP

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

individually in its capacity as a Lender

 

 

 

By:

/s/ Clarke Cronin

 

Name:

Clarke Cronin

 

Title:

VP

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

BORROWER:

FRANKLIN STREET PROPERTIES CORP.,

 

a Maryland corporation

 

 

 

 

By:

/s/ George J. Carter

 

 

Name:

George J. Carter

 

 

Title:

Chief Executive Officer

 

Borrower Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                            ,        

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                             of Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

--------------------------------------------------------------------------------


 

[select one:

]

 

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:(1)]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement are true and correct in all
material respects on and as of the date hereof, except (a) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (b) except
that (i) the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (ii) the
representations and warranties contained in Section 5.13(a) refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and
are true and correct in all material respects as of the effective date of such
update, and (iii) the representations and warranties contained in the first and
second sentences of Section 5.21 refer to the most recent update to Schedule
5.21 furnished pursuant to Section 6.02(a)(i), and are true and correct in all
material respects as of the effective date of such update.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate in all
material respects as of the Financial Statement Date covered by this
Certificate.

 

6.                                      The updates to Schedules 5.21 and
5.13(a) attached hereto and the list of all Projects Under Development attached
hereto are true and accurate on and as of the Financial Statement Date covered
by this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,      .

 

BORROWER:

Franklin Street Properties Corp.,

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Franklin Street Properties Corp.
Financial Covenants

 

                          [Date]

 

 

(in thousands, except percentages and ratios)

1. Maximum Leverage Ratio

 

 

 

 

 

 

 

Indebtedness to

 

 

 

Total Indebtedness

 

Total Asset Value

 

Total Asset Value

 

 

 

 

 

 

 

 

 

Not to exceed 60% to be increased to 65% for the succeeding two fiscal quarters
following the conclusion of the fiscal quarter in which a Significant
Acquisition occurs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

Unencumbered Asset Value (see Schedule A)

 

 

 

 

 

 

 

Encumbered Asset Value (see Schedule B)

 

 

 

 

 

 

 

Unrestricted Cash

 

 

 

 

 

 

 

Cash Equivalents

 

 

 

 

 

 

 

Book value of unimproved land holdings

 

 

 

 

 

 

 

Book value of construction in progress

 

 

 

 

 

 

 

Carrying value of performing mortgage loans

 

 

 

 

 

 

 

Assets Held for Syndication

 

 

 

 

 

 

 

Mortgage Loan Receivable

 

 

 

 

 

 

 

Investment in Sponsored REITs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

 

Revolver Loan Balance

 

 

 

 

 

 

 

Term Loan Balance

 

 

 

 

 

 

 

Derivative Termination Value

 

 

 

 

 

 

 

Secured Debt

 

 

 

 

 

 

 

Other Indebtedness

 

 

 

 

 

 

 

Exclude Hedge Ineffectiveness

 

 

 

 

 

 

 

Consolidated Parties’ Equity Percentage of Indebtedness of Unconsolidated
Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

2. Maximum Secured Leverage Ratio

 

 

 

 

 

 

 

Secured Indebtedness of the Consolidated Parties

 

$

 

 

 

 

 

Total Asset Value

 

 

 

% of Secured Indebtedness over Total Asset Value

 

 

 

 

 

 

 

Maximum % of secured Indebtedness not to exceed 30% of Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

3. Minimum Fixed Charge Cover Ratio

 

 

 

 

 

 

Adjusted EBITDA

 

Fixed Charges

 

Adjusted EBITDA to
Fixed Charge Ratio

 

Minimum 1.5:1

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Maximum Unencumbered Leverage Ratio

 

 

 

 

 

 

 

 

 

 

Unsecured

 

Unencumbered

 

Leverage

 

 

 

Indebtedness

 

Asset Value

 

Ratio

 

Not to exceed 60% to be increased to 65% for the succeeding two fiscal quarters
following the conclusion of the fiscal quarter in which a Significant
Acquisition occurs and no one Property to exceed 20%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Minimum Unsecured Interest Coverage

 

 

 

 

 

 

 

 

 

 

Quarterly

 

 

 

 

 

 

 

Unencumbered NOI

 

Interest Expense

 

NOI to Interest Expense

 

 

 

 

 

 

 

 

 

Equal to 1.75:1 or more

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

6. Minimum Tangible Net Worth(2)

 

 

 

 

 

 

 

Total Assets, less:

 

 

 

$

 

 

 

(a) Book Value of Intangible Assets

 

 

 

 

 

 

 

(b) Write-up of book value subsequent to Balance Sheet date

 

 

 

 

 

 

 

(c) Subscriptions Receivable

 

 

 

 

 

 

 

(d) Derivative assets

 

 

 

 

 

 

 

Total Liabilities (excluding derivative liabilities)

 

 

 

 

 

 

 

Tangible Net Worth

 

 

 

 

 

 

 

Required Net Worth

 

 

 

 

 

 

 

Required as of 6/30/2016

 

 

 

 

 

$

682,422,341

 

Equity Offering after 7/21/2016 (add 75% of net proceeds from equity offerings)

 

 

 

ATM Equity Offering after 7/21/2016 (add 75% of net proceeds from equity
offerings)

 

 

 

Required Net Worth

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  Total Assets and Total Liabilities shall also exclude an asset or liability
created by Hedge Ineffectiveness and the Swap Termination Value.

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.

Financial Covenants

 

                        [Date]

 

Schedule A

 

Unencumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Unencumbered Asset
Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

           

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (3)

 

$

 

 

Annual NOI

 

$

           

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (3)

 

$

 

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Unencumbered Asset Value

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(3)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Schedule B

 

Encumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Encumbered
Asset Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

           

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (4)

 

$

 

 

Annual NOI

 

$

           

 

 

 

 

 

 

 

x 4

 

7.0%/7.5% (4)

 

$

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Encumbered Asset Value

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(4)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.

Consolidated Balance Sheets

 

(Audited/Unaudited)

 

                    [Date]

 

[To be inserted]

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

 

                      [Date]

 

[To be inserted]

 

EBITDA

 

 

Net Income

 

 

Non-recurring/Extraordinary /GOS/Acq Cost

 

 

Interest including deferred financing costs

 

 

Taxes

 

 

Depreciation & Amortization

 

 

Amortization of leases (in revenue)

 

 

Pro Rata Share Unconsolidated Affiliates

 

 

Hedge ineffectiveness

 

 

 

 

 

EBITDA

 

 

Capital Item allowance ($.30 sf/year)

 

 

Adjusted EBITDA

 

 

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

Quarterly Debt Service
                                    [Date]

 

Interest Expense

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Property NOI
                                    [Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual

 

Actual

 

 

 

 

 

 

 

 

 

 

 

Cost

 

 

 

Q_ NOI

 

 

 

Name

 

City

 

State

 

S.F.

 

Most
Recent
FQ

 

Q_ NOI
Most
Recent FQ

 

Same
Quarter
Prior Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered NOI

 

 

 

 

 

 

 

Property NOI for the quarter

 

—

 

—

 

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

(a)

 

Adjustment for management fees to 3%

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

—

 

—

 

 

 

Less: New acquisitions (if less than 4 quarters)

 

—

 

—

 

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

(a)

 

Adjustment for management fees to 3%

 

 

 

 

 

 

 

NOI for Unencumbered Asset Value calculation

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Cap rate per loan agreement

 

7.0%/7.5%(5)

 

7.0%/7.5%(6)

 

 

 

 

 

 

 

 

 

 

 

Value of the Properties:

 

 

 

 

 

 

 

Calculated above

 

—

 

—

 

 

 

Acquisitions at cost

 

—

 

—

 

 

 

Unencumbered Asset Value

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Encumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

NOI is net of actual management fees paid, adjustment is to (increase)/decrease
fees to 3% level

 

 

--------------------------------------------------------------------------------

(5)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

(6)  7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Management Fee Calculation(7)
                                    [Date]

 

 

 

9 Months

 

6 Months

 

3 Months

 

 

 

 

 

 

 

 

 

Calculation:

 

 

 

 

 

 

 

Total rental revenue for 10-Q/10-K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excluded revenues:

 

 

 

 

 

 

 

Termination Fees

 

 

 

 

 

 

 

Amort - Favorable lease

 

 

 

 

 

 

 

Lease Induce/Rent reduct

 

 

 

 

 

 

 

FASB 13 Revenue

 

 

 

 

 

 

 

Management fee & interest income

 

 

 

 

 

 

 

Total excluded revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross revenues

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

3% of Gross Revenues

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

Less Actual management fees charged:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment required

 

$

 

 

$

 

 

$

 

 

 

--------------------------------------------------------------------------------

(7)  To be adjusted as appropriate to determine management fees for the quarter.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(b)

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Term Loan Commitment

 

Applicable Term
Loan Percentage

 

Bank of America Merrill Lynch

 

$

90,000,000

 

22.5

%

 

 

 

 

 

 

Bank of Montreal

 

$

60,000,000

 

15.0

%

 

 

 

 

 

 

Regions Bank

 

$

60,000,000

 

15.0

%

 

 

 

 

 

 

Citizens Bank, National Association

 

$

60,000,000

 

15.0

%

 

 

 

 

 

 

PNC Bank, National Association

 

$

40,000,000

 

10.0

%

 

 

 

 

 

 

U.S. Bank National Association

 

$

40,000,000

 

10.0

%

 

 

 

 

 

 

Capital One, N.A.

 

$

25,000,000

 

6.3

%

 

 

 

 

 

 

TD Bank, N.A.

 

$

25,000,000

 

6.3

%

 

 

 

 

 

 

Total

 

$

400,000,000

 

100.0

%

 

--------------------------------------------------------------------------------